Citation Nr: 1403057	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-49 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to June 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the instant matter was before the Board in March 2011 at which time it was remanded for further development.  After the development requested by the Board was completed, the agency of original jurisdiction (AOJ) denied the Veteran's claim by way of a September 2011 supplemental statement of the case (SSOC).  The matter was returned to the Board the following month.

The Board also notes that on December 6, 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted the December 2010 hearing has since left the Board.  In November 2013, the Veteran and his representative were sent a letter wherein they were informed that because the Veterans Law Judge who had conducted the December 2010 hearing was no longer available to decide the case, the Veteran was entitled to another hearing before a different Veterans Law Judge.  The Veteran responded the following month, indicating that he did not desire another hearing.


FINDINGS OF FACT

The Veteran's pes planus pre-existed military service and chronically worsened therein, which worsening was not clearly and unmistakably due to the natural progression of the per-existing condition.



CONCLUSION OF LAW

The Veteran's pre-existing bilateral pes planus was aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

Here, mild pes planus was noted on the Veteran's pre-induction examination report.  Accordingly, the Board finds that it is noted that pes planus existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Therefore, the presumption of sound condition does not apply in this case.  38 U.S.C.A. § 1111.  Moreover, the Veteran does not dispute that he had pes planus prior to service.  Rather, he asserts that his pre-existing pes planus was made chronically worse by active military service and contends, therefore, that service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, supra; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

In the instant case, the Board is satisfied that the Veteran has met his burden in demonstrating aggravation of his pre-existing pes planus.  Indeed, the evidence demonstrates an increase in disability during service.  Notably, a Medical Board concluded that the Veteran should be medically separated from service due to his pes planus disability, indicating that the Veteran was experiencing a "complete collapse of the medial longitudinal arch and rolling in of the rearfoot, bilaterally."  Further, both private and VA clinicians indicated that the Veteran's pes planus increased in severity during his military service.  A May 2011 VA examiner concluded that the Veteran's "preexisting pes planus had a greater than 50 [percent] increase in severity during his military service."  Based on this evidence, the Board concedes that the presumption of aggravation has attached.  Accordingly, the question is whether the government has satisfied its burden of rebutting the presumption of aggravation.

In this regard, the Board notes that the current matter was previously remanded for the AOJ, in part, to obtain an opinion concerning whether any permanent increase in severity of the Veteran's pre-existing pes planus was due to the natural progression of the disorder.  In May 2011, a VA clinician reviewed the record and examined the Veteran.  In finding that the Veteran's pes planus increased in severity during service, the examiner seemingly concluded that such increase was due to the fact that the Veteran "was doing substantially more physical activity and carrying more weight than he had been prior to service."  Also of record are statements from a private clinician who discussed the additional stresses placed on one's foot on account of required military dress and physical activities.  The May 2011 VA examiner then went on to state that "[a]lthough contact stresses through the foot . . . can be quite considerable, whether the [Veteran] had been in the military of not, he would have been walking on his feet," and opined therefore, that she did "not feel that [the Veteran's] progression in the [eight] months he was in uniform appeared to be outside the realm of his normal progression."

Upon review of the May 2011 VA examination report, the Board finds that it does not constitute clear and unmistakable evidence sufficient to rebut the presumption of aggravation.  See Cotant, 17 Vet. App at 131 (describing the clear and unmistakable evidence standard as an "onerous evidentiary standard").  This is so because the examiner's findings are seemingly contradicted in that she states that the increase in severity of the Veteran's pes planus in service was due to the fact that he was engaged in substantially more physical activity and carrying more weight than he would have been had he not been in the service of the military.  This makes her later statement, which in essence is that the Veteran would have been engaged in similar activity (walking) regardless of his military service, inconsistent with her earlier statement such that the Board finds that the evidence developed on remand is not sufficient to rebut the presumption of aggravation.  

Thus, the evidence above clearly demonstrates that the Veteran's bilateral pes planus increased in severity during service.  There is also not clear and unmistakable evidence that the increase in severity during service was due to the natural progress of the pre-existing condition.  Accordingly, the competent evidence of record demonstrates that the Veteran's bilateral pes planus was permanently aggravated as a result of active military service.  38 U.S.C.A. § 1153.  The evidence of record also demonstrates the existence of current diagnosis of bilateral pes planus and there is no basis upon which to conclude that the Veteran's current pes planus is not a continuation of the disability aggravated during military service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an award of service connection for bilateral pes planus.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

ORDER

Service connection for bilateral pes planus is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


